IOV3-/5"
                                ELECTRONIC RECORD




COA #      12-14-00172-CR                        OFFENSE:        21.11


           Athelston Hayles v. The State of
STYLE:     Texas                                 COUNTY:         Smith

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    7th District Court


DATE: 7/8/2015                    Publish: NO    TC CASE #:      007-1539-07




                        IN THE COURT OF CRIMINAL APPEALS



         Athelston Hayles v. The State of
STYLE:   Texas                                        CCA#:
                                                                    1043 -IS
          PRO SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      tiltt/M'S                                  SIGNED:                         PC:_

JUDGE:      f^UM^^                                    PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD